EXHIBIT 10.13

 

SCIENTIFIC-ATLANTA, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

PREAMBLE

 

This Scientific-Atlanta, Inc. Supplemental Executive Retirement Plan is designed
to provide supplemental retirement benefits to certain key executive employees
of Scientific-Atlanta, Inc. and its subsidiaries (the “Company”). This Plan is
not intended to qualify under Section 401(a) of the Internal Revenue Code, but
is an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
The Plan constitutes an unfunded, unsecured contractual obligation of the
Company to pay certain retirement benefits to Participants out of the general
assets of the Company.

 

ARTICLE I

 

DEFINITIONS

 

For purposes of this Plan, each term defined below, when capitalized, shall have
the meaning specified below:

 

1.1 “Accrue” shall mean the rate at which the benefits under this Plan are
credited to a Participant. Benefits which Accrue under this Plan do not Vest in
the employee except as provided in Section 3.3 and Articles VII and VIII hereof.

 

1.2 “Accrued Benefit” shall mean that percentage of a Participant’s Final
Average Earnings which has Accrued pursuant to Section 3 hereof, as determined
from time to time. Accrued Benefits are not earned by or payable to a
Participant unless such Benefits have Vested as provided in Section 3.3 and
Articles VII and VIII hereof.

 

1.3 “Cause” shall have the meaning set forth in Section 1.17.

 

1.4 “Change in Control” shall have the meaning set forth in Section 8.4 hereof.

 

1.5 “Committee” shall mean the Human Resources and Compensation Committee of the
Board of Directors of Scientific-Atlanta, Inc.

 

1.6 “Company” shall mean Scientific-Atlanta, Inc. and any of its majority-owned
subsidiaries.

 

1.7 “Compensation” shall mean a Participant’s base salary and any bonus payments
received by the Participant pursuant to the Scientific-Atlanta, Inc. Annual
Incentive Plan and the Senior Officer Annual Incentive Plan. Compensation shall
include any amounts deferred under the Scientific-Atlanta, Inc. Executive
Deferred Compensation Plan. The year that such deferred amounts will be included
in compensation for purposes of this Plan will be the year in which the amount
would have been paid but for the deferral election.

 

1.8 “Continuous Service” shall mean the period of time during which a
Participant is continuously employed by the Company. A Participant shall be
credited with a month of Continuous Service if he or she is employed by the
Company on any day during a calendar month. In addition, if an employee is
re-employed by the Company after a break in service, the employee’s prior
service shall be treated as Continuous Service if the break in service was less
than twelve (12) months or if service prior to the break was of a longer
duration than the break in service.

 

1.9 “Early Retirement Date” shall mean either (a) the first day of the calendar
month in which a Participant is at least fifty-five (55) years of age and has
completed ten (10) years of Continuous Service, or (b) the first day of the
calendar month in which the Participant is at least sixty (60) years of age,
regardless of years of service.

 

1.10 “Eligible Employee” shall have the meaning set forth in Section 2.1

 

1



--------------------------------------------------------------------------------

1.11 (a) “Final Average Earnings” shall mean the average annual Compensation of
a Participant for each of the three (3) calendar years in which such
Compensation was the highest during each of the ten (10) calendar years
preceding and including the calendar year in which the date of the Participant’s
retirement, death or termination of employment occurs.

 

(b) If a Change of Control occurs (as defined in Article VIII), the following
special rules shall apply to the calculation of “Final Average Earnings,” but
only if using these special rules results in a benefit to the Participant which
is greater than the benefit calculated using the regular calculation set forth
in 1.11(a) above.

 

(i) Annual Compensation for any calendar year during which the Participant was
employed for less than the full calendar year shall be the greater of:

 

(A) the Participant’s actual Compensation (as determined under Section 1.7) for
such partial calendar year of employment, or

 

(B) the Participant’s annualized base salary and target incentive compensation,
as determined by the Company, that is in effect during such partial calendar
year of employment.

 

(ii) For a Participant who has been re-employed for less than three (3) full
calendar years after a break in service, Compensation shall be computed using
the annual Compensation for only the full calendar years and partial calendar
years (calculated in accordance with subsection (a) above) since re-employment,
unless inclusion of Compensation for one or more full or partial calendar years
from the period of prior employment that fall within the ten (10) calendar years
preceding and including the calendar year in which the date of the Participant’s
retirement, death or termination of employment occurs would result in a higher
Final Average Earnings.

 

1.12 “Normal Retirement Date” shall mean the first day of the calendar month in
which a Participant is at least sixty-five (65) years of age and has completed
ten (10) years of Continuous Service.

 

1.13 “Participant” shall mean any Eligible Employee selected to participate in
the Plan pursuant to Section 2.2 hereof.

 

1.14 “Plan” shall mean the Scientific-Atlanta, Inc. Supplemental Executive
Retirement Plan, as it may be amended from time to time.

 

1.15 “Reduced Retirement Benefit” shall have the meaning set forth in Section
4.2.

 

1.16 “Reduced Service Period” shall mean, in the case of a Participant who is
first employed by the Company after the first day of the month in which the
Participant attains forty-five (45) years of age, the period between the first
day of the calendar month during which the Participant’s employment commences
and the first day of the calendar month during which the Participant would
attain age sixty-five (65), provided, however, that if the Participant is
fifty-five years of age or older at the date of his employment, the Reduced
Service Period shall mean the ten (10) year period commencing on the first day
of the calendar month during which the Participant’s employment commences.

 

1.17 “retire” or “retirement” shall include any voluntary termination of the
Participant’s employment by the Participant or any involuntary termination of
the Participant’s employment by the Company without “Cause.” For purposes of
this Plan, a termination for “Cause” is a termination evidenced by a resolution
adopted in good faith by two-thirds (2/3) of the Board of Directors of the
Company that the Participant (i) has been convicted of a felony, or (ii) has
engaged in conduct which constitutes (A) willful neglect in carrying out his
duties to the Company or (B) willful misconduct, in either case which is
demonstrably and materially injurious to the Company, monetarily or otherwise;
provided, however, that no termination of the Participant’s employment shall be
for Cause as set forth in clause (ii) above until (x) there shall have been
delivered to the Participant a copy of the written notice setting forth that the
Participant was guilty of the conduct set forth in clause (ii) and specifying
the particulars thereof in detail, and (y) the Participant shall have been
provided an opportunity to be heard by the Board (with the assistance of the
Participant’s counsel if the Participant so desires). No act, or failure to act,
on the Participant’s part shall be considered “willful” unless he has acted, or
failed to act, with an absence of good faith and without a reasonable belief
that this action or

 

2



--------------------------------------------------------------------------------

failure to act was in the best interest of the Company. Notwithstanding anything
contained in this Plan to the contrary, no benefits shall be paid under this
Plan to any Participant when such Participant’s employment is terminated by the
Company for Cause.

 

1.18 “Vest” shall mean that the benefits Accrued under this Plan for a
Participant are payable to the Participant at the times and in the amounts
provided for herein. Benefits under this Plan Vest only as provided in Section
3.3 and Articles VII and VIII hereof.

 

ARTICLE II

 

PARTICIPATION

 

2.1 Eligible Employees.

 

The class of eligible employees from which Participants may be selected is
limited to officers, both elected and appointed, and other key executives of the
Company (“Eligible Employees”).

 

2.2 Selection of Participants.

 

From time to time, the Committee shall select from among the class of Eligible
Employees one or more individuals for admission to the Plan. The Committee’s
determinations shall be made in its sole discretion and shall be conclusive and
binding on all persons. The Committee shall notify in writing each Participant
of his or her selection as a Participant.

 

ARTICLE III

 

BENEFIT ACCRUALS AND VESTING

 

3.1 General.

 

Except as provided in Sections 3.2 and 4.2 hereof, benefits shall Accrue under
this Plan at an annual rate of three and one-half percent (3 ½%) of Final
Average Earnings for each of the Participant’s first ten (10) years (or partial
years computed on a monthly basis (expressed in decimal form)) of Continuous
Service and at an annual rate of one and one-half percent (1 ½%) of Final
Average Earnings for each of the next ten (10) years (or partial years computed
on a monthly basis (expressed in decimal form)) of Continuous Service. The
maximum Accrued Benefit to which a Participant may be entitled under the Plan
shall be equal to fifty percent (50%) of the Participant’s Final Average
Earnings.

 

3.2 Reduced Service Period.

 

In the event a Participant is first employed by the Company after the first day
of the month in which the Participant attains the age of forty-five (45) years,
benefits shall Accrue under this Plan over the Participant’s Reduced Service
Period as follows:

 

(a) For each full or partial year of Continuous Service during the first half of
the Reduced Service Period, benefits shall Accrue under this Plan at an annual
rate determined by dividing thirty-five percent (35%) of Final Average Earnings
by one-half (½) of the number of years (including any partial year computed on a
monthly basis (expressed in decimal form)) contained in the Reduced Service
Period; and

 

(b) For each full or partial year of Continuous Service during the second half
of the Reduced Service Period, benefits shall Accrue under this Plan at an
annual rate determined by dividing fifteen percent (15%) of Final Average
Earnings by one-half (½) of the number of years (including any partial year
computed on a monthly basis (expressed in decimal form)) contained in the
Reduced Service Period.

 

3.3 Vesting.

 

3



--------------------------------------------------------------------------------

A Participant shall Vest in his or her Accrued Benefit hereunder on the earlier
of the completion of ten (10) years of Continuous Service or the attainment of
age sixty (60), regardless of service, provided, however, that an Eligible
Employee who is selected by the Committee to be a Participant in the Plan on or
after August 1, 1999, and who has been re-employed after having a break in
service, shall not Vest in his or her Accrued Benefit if he or she either
voluntarily terminates employment or is involuntarily terminated for Cause
within three (3) years after being re-employed, unless such Participant has
attained age sixty (60) prior to voluntary termination. Notwithstanding the
foregoing, nothing in this Article 3.3 shall override or supercede the vesting
provisions set forth in Articles VII and VIII hereof. Also notwithstanding the
foregoing, a Participant who (a) terminates employment with the Company prior to
completing ten (10) years of Continuous Service and (b) has not vested in any of
his or her Accrued Benefit as a result of a Change in Control, shall be vested
in an amount equal to the benefit he or she would be entitled to receive if he
or she had participated in the Scientific-Atlanta, Inc. Restoration Retirement
Plan during the period he or she was a Participant in this Plan.

 

ARTICLE IV

 

RETIREMENT BENEFITS

 

4.1 Normal Retirement.

 

A Participant who retires from the Company on or after his or her Normal
Retirement Date shall be entitled to receive an annual retirement benefit (the
“Normal Retirement Benefit”) for life, equal to the excess of:

 

(a) the Participant’s Accrued Benefits determined under Sections 3.1 or 3.2
hereof; over

 

(b) the sum of:

 

(i) the annual retirement benefits payable to the Participant as a life annuity
pursuant to the defined benefit retirement plan of the Company (as such plan
might be amended, supplemented or superseded from time to time) which is the
actuarial equivalent (as defined in Section 5.3) of such Participant’s Pension
Equity Account as defined in such plan;

 

(ii) the annual retirement benefits payable to the Participant pursuant to any
employer-funded defined benefit plan maintained by a prior employer of the
Participant, assuming that such benefits are payable in the form of a single
life annuity for the life of the Participant; and

 

(iii) the Participant’s annual primary insurance amount under the Federal Social
Security Act as in effect on the Participant’s Normal Retirement Date or, if
applicable, his date of death. In determining such amount under Section 4.2
below for a Participant who severs from service prior to his Normal Retirement
Date, it shall be assumed that the Participant will continue to receive, until
his Normal Retirement Date, annual compensation (which would be treated as wages
for purposes of the Federal Social Security Act) at the same rate which is in
effect immediately prior to his termination of employment.

 

4.2 Early Retirement.

 

(a) A Participant who retires from the Company on or after his or her Early
Retirement Date but prior to his or her Normal Retirement Date shall be entitled
to receive his or her Normal Retirement Benefit commencing on the date of his or
her retirement; provided, however, that such date of commencement may, at the
election of the Participant pursuant to Section 4.3, be deferred to the date
that the Participant attains age sixty (60). If the Participant retires prior to
age sixty (60) and begins to receive benefits under this Plan prior to age sixty
(60), such Participant shall be entitled to receive only a Reduced Retirement
Benefit (determined as hereinafter provided) commencing at his or her date of
retirement. “Reduced Retirement Benefit” shall mean the amount equal to that
percentage of the Participant’s Normal Retirement Benefit determined by
subtracting from one hundred percent (100%) the aggregate of 6.67% for each year
(prorated over any partial year based on completed months of service) between
the Participant’s retirement date and the date on which the Participant would
reach age sixty (60). If a Participant retires

 

4



--------------------------------------------------------------------------------

prior to age sixty (60) but does not begin receiving benefits under this Plan
until he or she is at least age sixty (60), there shall be no reduction in the
Participant’s Normal Retirement Benefit. For purposes of determining the amount
of the Normal Retirement Benefit or the Reduced Retirement Benefit, as the case
may be, for a Participant who retires after August 1, 1996, and prior to age
sixty-five (65), each of the offset amounts under paragraphs (i), (ii) and (iii)
of Section 4.1(b) shall be calculated by: (i) determining the value of the
projected amount such Participant would receive if he or she began receiving the
benefits described in such paragraphs beginning on the earliest date such
benefits become payable and (ii) converting this amount to an actuarially
equivalent (determined in accordance with Section 5.3) single life annuity
beginning on the date such Participant begins receiving benefits under this
Plan.

 

(b) If a Participant retires prior to his or her Early Retirement Date, the
Participant shall be entitled to receive any of his or her Normal Retirement
Benefit which is then Vested. Such Normal Retirement Benefit shall be payable,
at the election of the Participant pursuant to Section 4.3, as follows: (1)
beginning at the time the Participant becomes age fifty-five (55) (or at
Participant’s current age if he is age fifty-five (55) or older), with a Reduced
Retirement Benefit determined as provided in subparagraph (a) above, or (2)
beginning at the time the Participant becomes age sixty (60), with no reduction
in the Normal Retirement Benefit, or (3) if Participant is under fifty-five (55)
years of age when he or she retires, as a single lump sum payment at the time of
retirement equal to the present value of his or her Normal Retirement Benefit,
determined using the actuarial equivalent, as defined in Section 5.3.

 

4.3 Elections Related to Early Retirement.

 

For a Participant retiring after his Early Retirement Date but prior to his
Normal Retirement Date pursuant to Section 4.2(a), he may elect, by a written
election delivered to the Company’s Senior Vice President—Human Resources at
least thirty (30) days prior to his retirement, whether he wishes to receive:
(1) a Reduced Retirement Benefit which will begin being paid immediately
pursuant to the payment terms of Article V (not applicable if Participant is age
sixty (60) or older), or (2) a Normal Retirement Benefit that will not begin
being paid until age sixty (60) (or his current age if he is age sixty (60) or
older). For a Participant retiring prior to his Early Retirement Date pursuant
to Section 4.2(b), he may elect, by a written election delivered to Company’s
Senior Vice President—Human Resources at least thirty (30) days prior to his
retirement, whether he wishes to receive: (1) a Reduced Retirement Benefit which
will become payable, per the payment terms of Article V, at age fifty-five (55)
(or his current age if he is age fifty-five (55) or older), or (2) a Normal
Retirement Benefit which will become payable, per the payment terms of Article
V, at age sixty (60), or (3) if a Participant is under age fifty-five (55), the
actuarial equivalent, determined in accordance with Section 5.3, of his Normal
Retirement Benefit, paid as a lump sum payment. For each Participant electing
either option (1) or option (2) above, such Participant may elect an optional
form of payment under the terms of Section 5.4.

 

ARTICLE V

 

FORM OF PAYMENT

 

5.1 Normal Form of Payment.

 

Unless an optional form of payment is elected by the Participant in accordance
with Section 5.4, all retirement benefits payable pursuant to this Plan will be
paid in the form of a one hundred percent (100%) joint and survivor annuity paid
pursuant to the terms of Section 5.2(a). Except as otherwise provided in this
Plan, the first monthly payment shall be made on the first day of the calendar
month following the Participant’s retirement date.

 

5.2 Other Forms of Payment.

 

Each Participant may elect, pursuant to Section 5.4, to receive payment of his
retirement benefits via one of the following optional forms of payment, rather
than via the form of payment described in Section 5.1:

 

(a) A one hundred percent (100%) joint and survivor annuity, pursuant to which
an annuity is payable for the life of the Participant with a survivor’s annuity
for the life of the Participant’s spouse, which annuity is

 

5



--------------------------------------------------------------------------------

equal to one hundred percent (100%) of the amount of the annuity payable during
the joint lives of the Participant and his or her spouse.

 

(b) A fifty percent (50%) joint and survivor annuity, pursuant to which an
annuity is payable for the life of the Participant with a survivor’s annuity for
the life of the Participant’s spouse, which annuity is equal to fifty percent
(50%) of the amount of the annuity payable during the joint lives of the
Participant and his or her spouse.

 

(c) A ten (10) year certain installment payment, pursuant to which a fixed
monthly benefit is payable to the Participant for the lesser of ten (10) years
or the life of the Participant, with the continuation of the same benefit to the
Participant’s designated beneficiary for any remaining portion of the ten (10)
year certain period if the Participant dies prior to the end of such period.

 

(d) A five (5) year certain installment payment, pursuant to which a fixed
monthly benefit is payable to the Participant for the lesser of five (5) years
or the life of the Participant, with the continuation of the same benefit to the
Participant’s designated beneficiary for any remaining portion of the five (5)
year certain period if the Participant dies prior to the end of such period.

 

(e) A single lump sum payment.

 

If a Participant does not make a timely election to receive payment of his
retirement benefits via one of the optional forms of payment described in
Subsections (a) through (e) above, the Senior Vice President – Human Resources
may elect one of the above-described optional forms of payment for such
Participant, but only with Participant’s written consent.

 

5.3 Actuarial Equivalent.

 

Any optional form of payment described in Section 5.2 shall be the actuarial
equivalent of the normal form of payment specified in Section 5.1 hereof. All
determinations of actuarial equivalency will be based on the 1983 Unloaded Group
Annuity Mortality Table weighted fifty percent (50%) male and an interest rate
of eight percent (8.0%). The lump sum amount will equal the present value of
future payments under this Plan, assuming payment of benefits commenced
immediately (or age fifty-five (55) for a Vested termination on or before the
Participant’s 55th birthday).

 

5.4 Election of Form of Payment.

 

If a Participant makes a written election at least thirty (30) days prior to his
retirement, he may elect one of the forms of payment described in Sections
5.2(a) through 5.2(e), and the Committee must comply with such payment election.
Participant may modify his election at any time by making another written
election, provided such written election is received by the Company’s Senior
Vice President—Human Resources at least thirty (30) days prior to his
retirement. For a written election to be validly made, Participant must deliver
such a written election to the Company’s Senior Vice President—Human Resources
and such election shall be deemed made on the date on which the Company’s Senior
Vice President—Human Resources receives it.

 

ARTICLE VI

 

SPOUSAL AND ESTATE BENEFIT

 

In the event a Participant who is Vested shall die while actively employed, or
after his or her Early Retirement Date but prior to the commencement of payment
of retirement benefits, the Participant shall be deemed to have retired for
purposes of this Plan on the later of (i) the day immediately preceding his or
her death, or (ii) the first day of the first calendar month thereafter in which
the Participant would have attained age fifty-five (55), and the Participant’s
Beneficiary (as hereinafter defined) shall be entitled to a benefit equal to
fifty percent (50%) of the retirement benefit the Participant would have
received if he or she had actually retired on such deemed retirement date. If
the Participant has a surviving spouse, then the Participant’s Beneficiary shall
be such Participant’s surviving spouse and such benefit shall be payable in the
form of a single life annuity for the life of the surviving spouse. If the
Participant does not have a surviving spouse, then the Participant’s Beneficiary
shall be such Participant’s estate and such benefit shall be payable

 

6



--------------------------------------------------------------------------------

in the form of a single lump sum payment equal to the present value of such
benefit, determined using the actuarial equivalent, as defined in Section 5.3.

 

ARTICLE VII

 

DISABILITY

 

In the event a Participant becomes disabled and is eligible for benefits under
the Scientific-Atlanta, Inc. Long Term Disability Plan, such Participant shall
continue to receive credit, for Vesting purposes only, toward the Participant’s
years of Continuous Service during the period of such disability.

 

ARTICLE VIII

 

CHANGE IN CONTROL

 

8.1 Immediate Vesting and Continued Vesting.

 

In the event of a Change in Control of the Company, a Participant shall be
immediately Vested in his Accrued Benefits hereunder as of the date of such
Change in Control. Participant also shall be automatically vested in any Accrued
Benefits that are accrued after a Change in Control, regardless of the terms of
Section 3.3.

 

8.2 Termination Following Change in Control.

 

If a Participant’s employment with the Company is terminated by the Company or
by the Participant following a Change in Control for any reason other than
Cause, the Participant shall receive retirement benefits in accordance with the
terms of Articles III, IV and V of this Plan.

 

8.3 Continuation of the Plan

 

For a period of two (2) years following a Change in Control, the Plan shall not
be terminated or amended in any way nor shall the manner in which the Plan is
administered be changed in a way that adversely affects the level of retirement
benefits received by a Participant under the Plan.

 

8.4 Definition of Change in Control.

 

For purposes of this Plan, a Change in Control shall mean any of the following
events:

 

(a) The acquisition in one or more transactions by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) of “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding voting
securities (the “Voting Securities”); provided, however, that for purposes of
this Section 8.4, the Voting Securities acquired directly from the Company by
any Person shall be excluded from the determination of such Person’s Beneficial
Ownership of Voting Securities (but such Voting Securities shall be included in
the calculation of the total number of Voting Securities then outstanding); or

 

(b) The individuals who are members of the Incumbent Board (as defined below)
cease for any reason to constitute at least two-thirds (2/3) of the Board. The
“Incumbent Board” shall include the individuals who as of August 20, 1990, are
members of the Board and any individual becoming a director subsequent to August
20, 1990, whose election, or nomination for election, by the Company
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then comprising the Incumbent Board; provided, however, that any
individual who is not a member of the Incumbent Board at the time he or she
becomes a member of the Board shall become a member of the Incumbent Board upon
the completion of two (2) full years as a member of the board; provided,
further,however, that notwithstanding the foregoing, no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office (i) as a result of either an actual or threatened “election contest”
(within the meaning of Rule

 

7



--------------------------------------------------------------------------------

14a-11 promulgated under the 1934 Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) or (ii) with the approval of the other Board members,
but by reason of any agreement intended to avoid or settle a Proxy Contest; or

 

(c) Approval by stockholders of the Company of (i) a merger or consolidation
involving the Company if the stockholders of the Company, immediately before
such merger or consolidation, do not own, directly or indirectly, immediately
following such merger or consolidation, more than eight percent (80%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the Voting Securities immediately before such merger or
consolidation or (ii) a complete liquidation or dissolution of the Company or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because twenty percent (20%) or more of the then outstanding Voting
Securities is acquired by (i) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
subsidiaries or (ii) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition.

 

Moreover, notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company, which
acquisition, by reducing the number of Voting Securities outstanding, increases
the proportional number of shares Beneficially Owned by the Subject Person,
provided that if, after a Change in Control would occur (but for the operation
of this sentence) as a result of such acquisition by the Company, the Subject
Person becomes the Beneficial Owner of any additional Voting Securities, which
increases the percentage of the then outstanding Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.

 

ARTICLE IX

 

PLAN ADMINISTRATION

 

9.1 Committee.

 

This Plan and all matters related to it shall be administered by the Committee.
The Committee shall have the authority to interpret the provisions of this Plan
and to resolve all questions arising in the administration, interpretation and
application of this Plan. Any such determination by the Committee shall be
conclusive and binding on all persons.

 

9.2 Claim Procedures.

 

Any Participant claiming a benefit, or requesting an interpretation, any
information, or a ruling under this Plan, shall present the request, in writing,
to the Committee, which shall respond in writing within thirty (30) days from
the date on which it receives the claim or request.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Termination or Amendment of the Plan.

 

Except as provided in Section 8.3 hereof, the Committee may, at any time and
from time to time, modify, amend, suspend or terminate the Plan in any respect;
provided, however, that any modification, amendment, suspension, or termination
of the Plan shall not reduce or otherwise adversely affect any Participant’s
Vested rights

 

8



--------------------------------------------------------------------------------

under any terms, provisions or conditions of the Plan on the date of any
modification, amendment, suspension or termination, without the consent of the
Participant.

 

10.2 Non-Assignability.

 

No benefit payable pursuant to this Plan, nor any other right under this Plan,
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge the same shall be void and shall not be recognized or
given effect by the Company.

 

10.3 No Right to Employment.

 

Nothing in the Plan shall confer upon any Participant the right to continue in
the employment of the Company nor does participating in the Plan obligate the
Participant to continue in the employ of the Company.

 

10.4 Effective Date.

 

The Plan became effective on June 21, 1993, and Participants may be designated
at any time on and after that date.

 

10.5 Governing Law.

 

This Plan is made in accordance with and shall be governed in all respects by
the laws of the state of Georgia, to the extent not preempted by federal law.

 

The Company has caused the following officers to execute this Plan to evidence
that this Plan, as amended and restated by the Board on May 3, 2003, accurately
reflects the Plan approved by the Board.

 

SCIENTIFIC-ATLANTA, INC.

By:

 

/s/ Brian C. Koenig

--------------------------------------------------------------------------------

   

Brian C. Koenig

Senior Vice President – Human Resources

 

By:

 

/s/ Michael C. Veysey

--------------------------------------------------------------------------------

   

Michael C. Veysey

Senior Vice President, General Counsel

    and Corporate Secretary

 

 

 

9